In a proceeding pursuant to CPLR article 78, inter alia, to review certain assessments on the petitioner’s property, the petitioner appeals from a judgment of the Supreme Court, Kings County (Jackson, J.), entered September 23, 1997, which granted the respondents’ motion to dismiss the proceeding.
Ordered that the judgment is affirmed, with costs.
The dismissal of this proceeding, inter alia, to review certain assessments on the petitioner’s property was appropriate inasmuch as the proceeding was both procedurally defective (see, NY City Charter § 163 [b], [c], [f]; Matter of G.A.D. Holding Co. v City of N. Y. Dept. of Fin., 192 AD2d 441) and untimely (see, CPLR 217; NY City Charter § 166; Matter of M & D Contrs. v New York City Dept. of Health, 233 AD2d 230; 45435 Realty Co. v City of New York, 200 AD2d 501; Matter of Cauldwest Realty Corp. v City of New York, 160 AD2d 489; Matter of Miller v McGough, 97 AD2d 416). Miller, J. P., Altman, McGinity and Luciano, JJ., concur.